REILLY, RJ.
(dissenting).
¶ 52. I respectfully dissent as the majority errs by "fixing" the erroneous jury ■ instructions for self-defense and accident by suggesting that the jury consulted instructions from crimes they found Langlois not guilty of. Majority, ¶¶ 32, 35.1 find it disingenuous and illogical that the majority believes that a jury may utilize instructions for crimes not under consideration to fix erroneous instructions for the crime under consideration. See Majority, ¶¶ 27-29, 32.
¶ 53. The State charged Langlois with one count of first-degree reckless homicide, a Class B felony, subjecting Langlois to sixty years in prison. The State, after presenting its case, apparently was worried that its case was not as strong as it thought and requested the court give instructions on "two other less serious *329charges": second-degree reckless homicide (Class D felony, twenty-five years) and homicide by negligent handling of a dangerous weapon (Class G felony, ten years).1 The court properly instructed the jury that it was first to consider only the first-degree reckless homicide charge, and only if it found Langlois not guilty of first-degree reckless homicide was it to move on to consider second-degree reckless homicide. The jury was also properly instructed that if it found Langlois not guilty of second-degree reckless homicide, only then was it to move on to consider homicide by negligent handling of a dangerous weapon. The jury found Langlois not guilty of both first- and second-degree reckless homicide, and therefore the instructions (the law) on those two charges were no longer before the jury.
¶ 54. As the court told the jury at the end of the trial: the instructions are "complicated" and "[yjou're gonna get instructions on some things that you may not even have heard about or thought about." This "complicated" issue was caused not by defense counsel, but by the State who realized late in the game that its case was weak and requested two additional charges necessitating the modifications. The court, the prosecution, and the defense all have the duty to ensure that a jury is properly instructed. The justice system fails whenever a defendant fails to receive his constitutional right to effective assistance of counsel.2

*330
Self-Defense

¶ 55. The jury was instructed that the law of self-defense for homicide by negligent handling of a dangerous weapon is different than the law of self-defense for first- and second-degree reckless homicide. The court, by omission, instructed the jury that self-defense for homicide by negligent handling of a dangerous weapon does not impose upon the State the burden to prove beyond a reasonable doubt that Lan-glois did not act lawfully in self-defense. The court separately instructed the jury on the law of self-defense as applicable to homicide by negligent handling of a dangerous weapon, but did not include the following, which was provided as the law of self-defense for first- and second-degree reckless homicide in accordance with Wis JI—Criminal 801:
You should consider the evidence relating to self-defense in deciding whether the defendant's conduct created an unreasonable risk to another. If the defen*331dant was acting lawfully in self-defense, (his) (her) conduct did not create an unreasonable risk to another. The burden is on the state to prove beyond a reasonable doubt that the defendant did not act lawfully in self defense. And, you must be satisfied beyond a reasonable doubt from all the evidence in the case that the risk was unreasonable. (Emphasis added.)
¶ 56. By omitting the above paragraph for homicide by negligent handling of a dangerous weapon, the court, by inference, removed from the State its burden to disprove self-defense and erroneously placed the burden to prove self-defense upon Langlois. The jury was instructed that "it is your duty to follow" the instructions given by the court. The majority's suggestion that the court's use of the phrase "[a]s I previously indicated" incorporated the court's instruction on the law of self-defense applicable to first- and second-degree reckless homicide is an erroneous invitation that juries may search out laws applicable to other crimes so as to convict on a crime under deliberation. Majority, ¶ 29. The court could have given one complete, proper instruction on self-defense and told the jury that it applied to all three crimes, but it did not do so. Instead, the court gave an instruction on self-defense for first- and second-degree reckless homicide and gave a distinctly different instruction for self-defense applicable to homicide by negligent handling of a dangerous weapon.
¶ 57. The burden to disprove self-defense was erroneously removed from the State on the charge of homicide by negligent handling of a dangerous weapon. Counsel was deficient for not objecting. Lan-glois was prejudiced as there is a reasonable probability of a different result given the jury found Langlois *332not guilty of first- and second-degree reckless homicide when it was correctly instructed on self-defense.3

Accident

¶ 58. The court's instruction to the jury on the law of "accident" for homicide by negligent handling of a dangerous weapon was also different from the instruction given for "accident" for first- and second-degree reckless homicide. For first- and second-degree reckless homicide, the court told the jury:
The defendant contends that he did not act with criminally reckless conduct, but rather that what happened was an accident.
If the defendant did not act with the criminally reckless conduct required for a crime, the defendant is not guilty of that crime.
Before you may find the defendant guilty of First Degree Reckless Homicide, the State must prove by evidence that satisfies you beyond a reasonable doubt that the defendant caused the death of Jacob Langlois by criminally reckless conduct.
For homicide by negligent handling of a dangerous weapon, the court told the jury:
The defendant contends that he was not aware of the risk of death or great bodily harm required for a crime, but rather that what happened was an accident.
If the defendant was not aware of the risk of death *333or great bodily harm required for a crime, the defendant is not guilty of that crime.
Before you may find the defendant guilty of Homicide by negligent operation of a dangerous weapon, the State must prove by evidence that satisfies you beyond a reasonable doubt that the defendant should have been aware of the risk of death or great bodily harm.
¶ 59. Wisconsin JI—Criminal 772 advises the court to "describe mental state" within the definition of accident, and the court properly did so for the charges of first- and second-degree reckless homicide as it specifically referenced "criminally reckless conduct." In contrast, the court's instruction as to accident for homicide by negligent handling of a dangerous weapon did not reference criminal negligence directly, and instead inserted a definition of criminal negligence that was erroneous as it omitted the requirement that the "risk of death or great bodily harm" be "unreasonable and substantial."
¶ 60. The error in the instruction on "accident" is plain. Two key elements were completely removed from the instruction—unreasonable and substantial— and those missing words changed the application of the law and lessened the State's burden. The majority suggests that "the instructions on accident referred the jury back to the immediately preceding definition of criminal negligence," Majority, ¶ 35, but nowhere does the instruction on accident for homicide by negligent handling of a dangerous weapon include the phrase "criminal negligence."4

*334
Conclusion

f 61. Trial counsel was clearly deficient, and Langlois was clearly prejudiced as the erroneous instructions removed the State's burden to prove beyond a reasonable doubt that Langlois did not act lawfully in self-defense and eliminated the State's burden to prove that Langlois should have been aware of the unreasonable and substantial risk of death or great bodily harm by his actions. I respectfully dissent.

 Second-degree reckless homicide while using a dangerous weapon, under Wis. Stat. § 940.06(1), and homicide by negligent handling of a dangerous weapon, under Wis. Stat. § 940.08, are lesser-included offenses of first-degree reckless homicide. See Wis. Stat. § 939.66(2).


 This case was brought as a claim for ineffective assistance of counsel as it is well settled under the law that *330" [failure to object at the conference constitutes a waiver of any error in the proposed instructions or verdict." Wis. Stat. § 805.13(3). Here, all parties agree that no objections were made to the proposed jury instructions at the time of trial. Our supreme court determined in State v. Schumacher, 144 Wis. 2d 388, 424 N.W.2d 672 (1988), that this court does not have the power to review jury instructions for plain error under the common law where an objection was not preserved. Id. at 409; but see Vollmer v. Luety, 156 Wis. 2d 1, 13, 456 N.W.2d 797 (1990) (indicating this court may invoke its discretionary reversal power under Wis. Stat. § 752.35 to address jury instruction errors that were waived). Under Cook v. Cook, 208 Wis. 2d 166, 189-90, 560 N.W.2d 246 (1997), this court must abide by these decisions. However, although this court has no power to review unobjected-to jury instructions, the same cannot be said for our supreme court under its more "broad" discretionary authority. See Schumacher, 144 Wis. 2d at 406-07.


 In order to show prejudice, there must be "a reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding would have been different. A reasonable probability is a probability sufficient to undermine confidence in the outcome." State v. Dillard, 2014 WI 123, ¶ 95, 358 Wis. 2d 543, 859 N.W.2d 44 (citation omitted).


 To the extent the majority seeks to rely on the reference to "criminally reckless conduct" utilized in the instruction for accident under first- and second-degree reckless homicide to suggest that the jury should have applied the definition of *334"criminal negligence" to accident for homicide by negligent handling of a dangerous weapon, Majority, ¶ 35, we know as fact that the jury was confused by such terminology. During deliberations the jury sought clarification about the word "criminally," asking for a definition of the word in the "context of the phrase 'criminally reckless conduct.'" Judge Muehl-bauer noted the word was "not defined separate from the entire phrase 'criminally reckless conduct,'" and told the jury to refer to the "requirements of the definition of 'criminally reckless conduct' as listed under the elements section for first-degree reckless homicide."